DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 4 August 2022.
This office action is made Final.
Claims 1-30 have been amended.
The 102 and 103 grounds of the rejections from the previous office action have been withdrawn as necessitated by Applicant’s amendment.
Claims 1-30 are pending. Claims 1 and 16 are independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “said surface relative to said positioned non-linear boundaries” in claim 1 and 16 is a relative term which renders the claim indefinite. The term “said surface relative…” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, Examiner views the limitation as “said surface to said positioned non-linear boundaries”.
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, 13-15, 16, 25-26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 7,036,075, 2006) in further view of Shaver-Troup (US 20040253568)
As per independent claim 1, Walker discloses a method for converting linear formatted text into a non-linear, dyslexic-friendly readable text image using an electronic device (Abstract, Col 34, lines 47-65; Abstract, “A text enhancement method and apparatus for the presentation of text for improved human reading”; also col. 2 lines 1-14, “Reading is a complex process and there are many factors that determine differences in reading performance… These include innate neurophysiological conditions such as dyslexia”) comprising: 
electronically reading or receiving linear formatted text (0004 of Applicant’s specification discloses “linear formatted text” as straight parallel horizontal lines. Therefore, FIG 1; FIG 15; Col 33, lines 30-31; Col 34, lines 47-53: shows obtained text formatted in a linear fashion)
electronically converting the read or received, linear formatted text into the a non-linear, dyslexic-friendly readable text image using an electronic device (0043 of Applicant’s specification discloses “non-linear, dyslexic-friendly readable image” as curved lines. Therefore, Abstract; FIG 15, 16; Col 33, lines 32-40; col. 34 lines 54-65: the text presented in straight lines is converted into curved lines)
non-linear, dyslexic-friendly readable text image comprises: (i) a surface or background portion; (ii) one or more positioned non-linear boundaries disposed on said surface, wherein each said non-boundary on said surface has a non-zero slope (Walker Fig. 16 and col. 34 lines 54-65, “A series of bent text curves generated by the example in FIG. 15 are illustrated by curves 410, 412, 414, 416, and 418,” the series of bent text curves are positioned non-linear boundaries. Furthermore, Col 32, ll. 52-56 discloses the text is displayed along a curved baseline where the line of text is curved (FIG 16 shows the displayed baselines (boundary) which each line of text is display along a boundary. Thus, since the boundary (line) is curved, and not flat across (straight line), it has a non-zero slope. Furthermore, Col 9, ll. 40-41 clearly states text is displayed on display surface locations. Thus, FIG 16 shows displayed text on a display surface since “surface locations are which text is displayed”)  ), 
(iii) one or more textual objects where the one or more textual objects are disposed on said surface relative to said positioned non-linear boundaries, wherein a given textual object is at a first distance from a first non-linear boundary on said surface and above said given textual object (Fig. 16 and col. 34 lines 54-65, “sentence 408 is bent over a curve 400,” where the sentence 408 comprises one or more  textual objects and is at a first distance from its curve from another sentence from it respective curve. Furthermore, Col 32, ll 52-56 discloses the text is displayed along a curved baseline (FIG 16 shows the displayed baselines (boundary) which each line of text is display along a boundary. (bent text curve). Col 9, ll 40-41 clearly states text is displayed on display surface locations. Thus, FIG 16 shows displayed text on a display surface since “surface locations are which text is displayed”)).

As stated, FIG 16 shows that each sentence/line of text is associated with a boundary line which the combination is called a bent text curve. Each bent text curve is at a distance from another bent text curve. For example, bent text curve 412 is above bent text curve 414 and below text curve 410. However, the cited art fails to specifically disclose wherein a given textual object is at a first distance from a first non-linear boundary on said surface and above said given textual object and wherein said given textual object is at said first distance from a second non-linear boundary positioned on said surface and below said given textual object. The Examiner respectfully states it appears the limitation is stating each textual object and boundary (bent text curve) are equally spaced from each other. However, Shaver-Troup discloses a document comprises displayed text (0048; FIG 2A-C: surface comprising a set of text). Shaver-Troup discloses a first text comprising multiple lines of text (shown in FIG 2A-C) can have formatting criteria that comprising a line spacing value which is the spacing between each line of text can be set. (0011, 0014, 0043) Shaver-Troup clearly states "Line spacing" refers to distance among successive lines of a text. (0044) In other words, Shaver-Troup discloses the spacing of multiple lines of text can have the same distance. FIG 2C shows each of the lines of text in the set of text have equal distance among each other. Thus, Shaver-Troup shows a first line of text having a second line of text above and a third line of text below wherein the distance between the first line and second and the distance between the first line and third line are the same. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cited art with the feature(s) of Shaver-Troup since it would have provided the benefit of improving reading of text in humans that includes treating certain learning disabilities that are manifested by difficulty in reading, such as dyslexia.

As per dependent claim 10, based on the rejection of Claim 1 and the rationale incorporated, Shaver-Troup discloses that the first distance is an equal distance from a plurality of non-linear boundaries, of the one or more positioned boundaries, that are located above and below the one or more textual objects. (Shaver-Troup discloses a document comprises displayed text (0048; FIG 2A-C: surface comprising a set of text). Shaver-Troup discloses a first text comprising multiple lines of text (shown in FIG 2A-C) can have formatting criteria that comprising a line spacing value which is the spacing between each line of text can be set. (0011, 0014, 0043) Shaver-Troup clearly states "Line spacing" refers to distance among successive lines of a text. (0044) In other words, Shaver-Troup discloses the spacing of multiple lines of text can have the same distance. FIG 2C shows each of the lines of text in the set of text have equal distance among each other. Thus, Shaver-Troup shows a first line of text having a second line of text above and a third line of text below wherein the distance between the first line and second and the distance between the first line and third line are the same.).
As per dependent claim 11, Walker discloses that the first distance is an equal distance from a positioned non-linear boundary, of the one or more positioned boundaries, that is located above or below the one or more objects (Fig 13, 16: showing the textual content positioned equally distant above a curved line, which is equivalent to a positioned non-linear boundary).
As per dependent claim 13, Walker discloses that the one or more textual objects may comprise one or more of grammatical letters, words, numbers, and symbols (Fig. 16: showing sentence 408 comprising grammatical letters and words).
As per dependent claim 14, Walker discloses that a grammatical letter, word or symbol comprises a character in a language  (Fig. 16: showing grammatical letters and words comprising characters in a language).
	As per dependent claim 15, Walker discloses enriched and enhanced text (curved text as described in FIG 16; Col 33, lines 32-40; col. 34 lines 54-65) is created and stored for future display wherein the enhanced text id stored in standard word processing format such as Microsoft Word. Thus, the curved text is stored as a word document. Thus, when the curved text of FIG 16 is displayed, FIG 16 is actually a word document and the curved text of the document being displayed. However, Walker fails to specifically disclose positioning one or more of the textual objects in a middle of a display. However, based on the rejection of claim 1 and the rationale incorporated, Shaver-Troup teaches the text, within a word document, is positioned in the middle of the display (FIG 2B; 0048, 0051)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cited art with the feature(s) of Ali since it would have provided the benefit of improved reading experience for the reader.
As per independent claim 16, Claim 16 recites similar limitations as in Claim 1 and is rejected under similar rationale. 
As per dependent claims 25-26 and 28-30, Claim 25-26 and 28-30 recites similar limitations as in Claims 10-11 and 13-15 and is rejected under similar rationale. 

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in further view of Shaver-Troup in further view of Ali (“How to Arch your Text in Word – Bend your Words With WordArt Magic, online since 6/12/2019, 8 pages)
As per dependent claim 2 and 17, the cited art fails to specifically disclose adjusting a slope of the non- linear boundaries. However, Ali disclose adjusting a slope of the non- linear boundaries (pg 4: you can also change the text’s curvature)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cited art with the feature(s) of Ali since it would have provided the benefit of a better result, of enhancing the presentation.
As per dependent claim 17, Claim 17 recites similar limitations as in Claim 2 and is rejected under similar rationale. 

Claims 3-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in further view of Shaver-Troup in further view of Havilio (US 20150186346, 2015)
As per dependent claim 3, Walker discloses enriched and enhanced text (curved text as described in FIG 16; Col 33, lines 32-40; col. 34 lines 54-65) is created and stored for future display wherein the enhanced text is stored in standard word processing format such as Microsoft Word. Thus, the curved text is stored as a word document. Thus, when the curved text of FIG 16 is displayed, FIG 16 is actually a word document and the curved text of the document being displayed. Furthermore, it is implicit that text in Word documents can be selected. Thus, a text (curved text) created, stored in a Word document and displayed in a Word document can be selected. Thus, text can be selected. However, the cited art fails to specifically disclose electronically presenting a list of functional or informative indicators; electronically selecting an indicator from the list; and completing a function or displaying information associated with selected indicator.  However, Havilio teaches electronically selecting one or more objects within the non-linear, dyslexic- friendly readable text image electronically presenting a list of functional or informative indicators; electronically selecting an indicator from the list; and completing a function or displaying information associated with selected indicator (FIG 4a,b; 0043-0044: user selects word, list of functions is displayed. User selects the lookup option on the word which results in a definition of the word being shown)
It would have been obvious to one of ordinary skill in the art, to have the cited prior art and Havilio before him before the effective filing date of the claimed invention, to modify the cited prior art to include looking up definitions of selected text for a better result, of helping a user’s reading comprehension. 
	As per dependent claim 4, the cited art fails to teach presenting a definition of the selected one or more objects. However, based on the rejection of Claim 3 and the rationale incorporated, Havilio discloses selecting a word and selecting the lookup option on the word which results in a definition of the word being shown. (Fig. 4a,b; 0043-0044)
As per dependent claims 18-19, Claims 18-19 recites similar limitations as in Claim 3-4 and is rejected under similar rationale. 

Claims 5-8 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in further view of Shaver-Troup in further view of Screen captures from YouTube video clip entitled " How to bold text in MS Word," 2 pages, uploaded on Nov 6, 2018 by user " MDTechVideos ". Retrieved from Internet: <https://www.youtube.com/watch?v=yrn_IeajAZA>
	As per dependent claim 5, Walker discloses enriched and enhanced text (curved text as described in FIG 16; Col 33, lines 32-40; col. 34 lines 54-65) is created and stored for future display wherein the enhanced text is stored in standard word processing format such as Microsoft Word. Thus, the curved text is stored as a word document. Thus, when the curved text of FIG 16 is displayed, FIG 16 is actually a word document and the curved text of the document being displayed. Furthermore, it is implicit that text in Word documents can be selected. Thus, a text (curved text) created, stored in a Word document and displayed in a Word document can be selected. However, the cited art fails to disclose emphasizing the one of more selected objects However MDTechVideos teaches emphasizing the one of more selected objects (MDTechVideos [0:59] teaches: teaches of bolding selected text). 40 ATTORNEY DOCKET 3149-004  
It would have been obvious to one of ordinary skill in the art, to have the cited prior art and MDTechVideos before him before the effective filing date of the claimed invention, to modify the cited prior art to bolding selected text for a better result of making key points easier to see. 


    PNG
    media_image1.png
    1157
    1659
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    921
    1640
    media_image2.png
    Greyscale



As per dependent claim 6, based on the rejection of Claim 5 and the rationale incorporated,  MDTechVideos teaches de-emphasizing non-selected objects within the non-linear, dyslexic-friendly readable image ([0:58-1:03] teaches of bolding selected text, the non bolded text is the de-emphasized text).  
As per dependent claim 7, based on the rejection of Claim 5 and the rationale incorporated,  MDTechVideos teaches displaying an edit indicator; selecting an object from the one or more objects to be edited; and editing the object ([0:58-1:03] teaches of bolding selected text, the non bolded text is the de-emphasized text).  
As per dependent claim 8, based on the rejection of Claim 5 and the rationale incorporated,  MDTechVideos teaches comprising visually indicating the selected object is being edited by presenting an image editing indicator.  ([0:58-1:03] teaches of bolding selected text, the non bolded text is the de-emphasized text).  
As per dependent claims 20-23, Claims 20-23 recites similar limitations as in Claims 5-8 and is rejected under similar rationale. 

Claims 9, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in further view of Shaver-Troup in further view of MDTechVideos in further view of Milliman (“How to Make Letters Curve in Microsoft Word”, 6 pages)
	As per dependent claim 9, the cited art fails to disclose re-converting the non-linear, dyslexic-friendly text image to the linear formatted text. However, Milliman discloses how to remove the curved text back into linear/regular text. (pg 5: If you want your text to go back to normal with no curves, head back over to the Text Effects menu and hit “No transform.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cited art with the feature(s) of Milliman since it would have provided the benefit of giving the opportunity for a user to determine if they want to add a little flair to their text.
As per dependent claim 24, Claim 24 recites similar limitations as in Claim 9 and is rejected under similar rationale. 

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in further view of Shaver-Troup in view of Black (US 2008/0077879, 2008).
As per dependent claim 12, Walker does not explicitly teach that each of the one or more positioned boundaries is separated by a second distance, and the first distance is substantially 1/3 of the second distance.
However, Black discloses that each of the one or more positioned boundaries is separated by a second distance, and wherein the first distance is substantially 1/3 of the second distance (FIG 3: showing text positioned at a distance from the boundaries substantially 1/3 of the distance between boundaries).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cited art to include that each of the one or more positioned boundaries is separated by a second distance, and the first distance is substantially 1/3 of the second distance, as taught by Black, because the spacing distance between the textual content and the bounding lines is an obvious design choice. Applicant has not disclosed that the spacing of the textual content in relation to the bounding lines solves any stated problem or is for any particular purpose. Moreover, it appears that any spacing distance chosen by Walker, in view of Black, or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Walker with the spacing as disclosed by Black to obtain the claimed method as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
As per dependent claim 27, Claim 27 recites similar limitations as in Claim 12 and is rejected under similar rationale. 

Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. 
On page 10, in regards to the 112b/second paragraph rejection of Claims 1-20, the Examiner respectfully states the amendment to the claims has overcome the issues cited in the previous office action. However, the amendment to the claims has also created new issues that involve Claims 1-30 that are disclosed and explained above. Therefore, the 112 rejection for Claims 1-30 remains.

Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177


/CESAR B PAULA/           Supervisory Patent Examiner, Art Unit 2177